EXHIBIT 10.5

Summary of Executive Compensation

The following is a summary of the revised base salary compensation of Adept’s
executive officers for calendar 2009 until revised.

 

Current Executive Officers

   Revised Annual
Base Salary
(Calendar 2009)

John Dulchinos

  

President and Chief Executive Officer

   $ 228,000

Lisa M. Cummins

  

Vice President of Finance and Chief Financial Officer

   $ 198,000

Joachim Melis

  

Vice President of Worldwide Sales

     EUR 126,000

David Pap Rocki

  

Vice President of Worldwide Operations

   $ 177,570